DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
 	This Office Action is based on the preliminary amendment filed on 23 April 2020.
	In this Office Action the text in italics corresponds to the Applicant’s explicit recitations in the claims filed on 23 April 2020 and the Specification as originally filed on 23 April 2020.
	In this Office Action all references to the Specification pertain to the Specification filed on 23 April 2020.

Status of the Claims
Claims 1-30 are pending and examined herein.
Claims 1-30 are rejected.
Claim 16 is objected to.

Priority
This application is a continuation of US 16/267,767 filed on 5 February 2019, now US 10,667,759 which is a continuation of US 13/923,357, filed 20 June 2013 now US 10,575,791, which is a continuation of and claims priority to International Application No. PCT/EP2011/073084, filed 16 December 2011, which claims priority to European Application No. EP 10 196 379.1, filed 22 December 2010, and US 12/975,654 now US 8,774,889 filed 22 December 2010.
Priority is acknowledged and granted for claims 1-30 herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the IDS is included with this Office Action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
	The Drawings filed on 23 April 2020 are accepted.

Specification
The Specification filed on 23 April 2020 is accepted.

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16 the “an” before “historical” should be replaced with “a” to read “wherein the comparison pattern comprises [[an]] a historical pattern of glucose concentration values”.    Appropriate correction is required. I wouldn’t’ necessarily object to this, as it can be either…even though “a” is more appropriate.  However, maybe you can leave it and ask them for constituency sake to use “a historical” since they use “a” in claim 1.  


Claim Interpretation
The following recitations are not considered as limiting the scope of the claimed method for the reasons provided below:
	“.....to generate a reduced measurement data record from the measurement data record” in claim 1 lines 5-7. This recitation is directed to an intended outcome of using data reduction. This recitation does not limit the scope of the claim because there is no recitation of an active positive step of generating a reduced data measurement record.  If the Applicant’s intention is to set forth that the method comprises a step of generating a reduced measurement data record, the claim should be amended accordingly. 
“.....to identify a second pattern of the glucose concentration values that is similar to the comparison pattern” in claim 1 lines 9-10. This recitation is directed to an intended outcome of using pattern recognition. This recitation does not limit the scope of the claim because there is no recitation of an active, positive step of identifying a second pattern. If the Applicant’s intention is to set forth that the method comprises a step of identifying a second pattern, the claim should be amended accordingly. 
“.....wherein a correspondence between the comparison pattern and the second pattern is calculated” in claim 8. This recitation merely informs what is being done with the comparison pattern and the second pattern or, the manner in which the comparison pattern and the second pattern are being manipulated. This recitation does not give meaning or purpose to the method recited in claim 1, from which claim 8 depends, because it does not recite an active, positive step of calculating a correspondence. See MPEP 2111.04. If the Applicant’s intention is to set forth that the method comprises a step of calculating a correspondence between the comparison pattern and the second pattern, the claim should be amended accordingly. 
“.....wherein the correspondence is a function of differences between individual measurement values in the comparison pattern and respective measurement values from the second pattern” in claim 9. This recitation merely informs what the “correspondence” is but does not give meaning or purpose to the method of claims 1 or 8, from which claim 9 depends, because it does not recite and active, positive step of calculating a correspondence. See interpretation above pertaining claim 8. It is noted herein that amending claims 1 or 8 to recite a positive active step of calculating a correspondence between the comparison pattern and the second pattern would obviate this interpretation. 
“.....wherein one or more boundary conditions are stored in the measurement data record and/or the reduced measurement data record” in claim 10. This recitation merely informs what is being stored in the measurement data record and/or the reduced measurement data record. This recitation does not give meaning or purpose to the method of claim 1, from which claim 10 depends, because it does not recite an active, positive step of storing boundary conditions in the measurement data record. See MPEP 2111.04. If the Applicant’s intention is to set forth that the method comprises a step of storing boundary conditions in the measurement data record, the claim should be amended accordingly.
“.....wherein the group of historical patterns is subjected to a statistical analysis” in claim 12. This recitation merely informs the manner in which the historical patterns are manipulated. This recitation does not give meaning or purpose to the method of claims 1 or 11, from which claim 12 depends, because it does not recite an active, positive step of subjecting the group of historical patterns to a statistical analysis or, statistically analyzing the group of historical patterns. See MPEP 2111.04. If the Applicant’s intention is to set forth that the method comprises a step of subjecting the group of historical patterns to a statistical analysis, the claim should be amended accordingly.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 11-13 recites: “e) generating a predicted future profile of glucose concentration from the second pattern or the comparison pattern”.
The claim is unclear because there is no positive active step of identifying a second pattern of the glucose concentration values. As explained in the claim interpretation section above, the recitation of “.....to identify a second pattern of the glucose concentration values that is similar to the comparison pattern” in claim 1 lines 9-10 is directed to an intended outcome of using pattern recognition. As such, the claim is unclear as to what is the basis for generating a predicted future profile of glucose concentration. To obviate this rejection, the Examiner suggests amending claim 1 to recite a positive active step of identifying a second pattern.  The following language is suggested:
“d) identifying, using pattern recognition, 
For examination purposes, prior art teaching or suggesting predicting a pattern of hyperglycemic or hypoglycemic glucose concentrations will be considered as meeting the claimed limitation.
Claim 2 recites: “The method of claim 1, wherein the treatment is one of: dosing insulin, engaging in physical activity, consuming carbohydrates and seeking medical attention” and Claim 3 recites: “The method of claim 1, wherein the treatment is dosing insulin”. 
Per claim 1 line 15 the method includes a step of “administering a treatment based upon the predicted future profile”.  As such, the broadest most reasonable interpretation of claims 2 and 3 is that they require that the method include administering a dosing insulin (claims 2 and 3), administering consuming carbohydrates (claim 2), administering engaging in physical activity or, administering seeking medical attention (claim 2) which is unclear because dosing insulin, consuming carbohydrates or seeking medical attention cannot be “administered” because they are acts. The Applicant is asked to clarify what aspect of the acts of dosing insulin, consuming carbohydrates, engaging in physical activity and seeking medical attention is being “administered” as the treatment. Clarification is requested.
For examination purposes, prior art teaching or suggesting administering insulin or, suggesting an intervention such as engaging in physical activity, consuming carbohydrates or, seeking medical attention will be interpreted as meeting the claimed limitations. 
Claim 6 recites: “The method of claim 5, wherein the indexing comprises checking whether a threshold is crossed between two adjacent measurement values”.
Firstly, the claim is unclear because there is no recitation in the claim that “measurement values” are acquired or, that “values” are measured to provide “measurement values”. Claim 6 depends from claim 5 which depends from claim 1. Claim 1 lines 2-6 recites acquiring glucose concentration values, storing the glucose concentration values in a measurement data record, using data reduction to generate a reduced measurement data record from the measurement data record. Per claim 5, the data reduction step comprises indexing. The lack of antecedent basis renders the claim indefinite as to what is the data for which the threshold crossing in being checked. Secondly, the recitation of checking whether “a threshold is crossed between two adjacent measurement values” is unclear as to whether the claim requires checking whether it is the threshold itself which is crossing between two adjacent values or, whether the claim requires checking whether either of two adjacent values is crossing  a threshold. The Specification at paragraph 48 describes:
By way of example, if a measurement value at a time t lies below a prescribed measurement value level and a subsequent measurement value at a time t+t lies above a measurement value level, or vice versa, it is possible to identify a crossing of the measurement value level. By way of example, in this case the data reduction step can be carried out such that, of the temporally adjacent measurement values, merely the measurement value that is closer to the measurement value level is assigned to the reduced measurement data record. By way of example, measurement values between which no measurement value level is crossed and in which a measurement value level is not crossed either during the transition to further adjacent measurement values can be discarded and not assigned to the reduced measurement data record”. 

If the Applicant’s intention is to set forth that claim 6 requires checking whether a threshold between two adjacent glucose concentration values is crossed by either of the two adjacent glucose concentration values, the following language is suggested:
“The method of claim 5, wherein the indexing comprises checking whether a threshold is crossed by either of the two adjacent glucose concentration values”. Clarification is requested.
For examination purposes prior art teaching or suggesting comparing glucose concentration values obtained at specific time with a threshold and, determining whether said glucose concertation values are grater or less than a pre-determined threshold will be interpreted as meeting the claimed limitations.
 In claim 7,  there is lack of antecedent basis in the claim for “the adjacent measurement value that is closer to the threshold”. Claim 7 depends from claim 6 which depends from claims 1 and 5. Claim 6 recites “checking whether a threshold is crossed between two adjacent measurement values”. There is no recitation in claim 6 for checking whether an adjacent measurement value crosses a threshold and, there is no recitation in the claim for determining or identifying whether an adjacent value is “closer” to the threshold. The lack of antecedent basis renders the claim indefinite as to what is the basis for assigning a value to the reduced measurement data record. Clarification is requested.
The term “closer” in claim 7 is a relative term which renders the claim indefinite. The term “closer to the threshold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide any guidance to what  “closer to the threshold” constitutes nor can “closer” to a threshold be ascertained from the specification, since there is no disclosure of any value or percentage or, any other metric of the term “closer”.
Claim 8 recites: “The method according to claim 1, wherein a correspondence between the comparison pattern and the second pattern is calculated”.
 The claim is unclear because there is no recitation that a “second pattern” is determined or identified. Claim 8 depends from claim 1. As explained in the claim interpretation section above, the recitation of “.....to identify a second pattern of the glucose concentration values that is similar to the comparison pattern” in claim 1 lines 9-10 is directed to an intended outcome of using pattern recognition. Since there is no positive recitation that a second pattern is identified, claim 8 is indefinite as to what is the basis for the calculated correspondence. If the Applicant’s intention is to set forth that the method comprises a step of identifying a second pattern, claim 1 lines 5-7 should be amended to positively recite a step of identifying a second pattern. See suggestion provided in the claim interpretation section above. Clarification is requested.
For examination purposes prior art teaching or suggesting the comparison of blood glucose concentration values with previous and current hyperglycemic and hypoglycemic incidence will be considered as meeting the claimed limitation.
Claim 9 recites: “The method according to claim 8, wherein the correspondence is a function of differences between individual measurement values in the comparison pattern and respective measurement values from the second pattern”.
Firstly, the claim is indefinite because there is no recitation in the claim for the calculation or determination of a correspondence. Claim 9 depends from claim 8 which depends from claim 1. As explained in the claim interpretation section above the recitation of “.....wherein a correspondence between the comparison pattern and the second pattern is calculated” in claim 8 merely informs what is being done or, the manner in which the comparison pattern and the second pattern are being manipulated. This recitation does not limit the scope of the claimed method because there is no active, positive step of calculating a correspondence. Since there is no positive recitation for calculating a correspondence, the claim is indefinite as to what aspect of claims 8 and/or 1 is claim 9 providing limitations for. Secondly, there is lack of antecedent basis in the claim for  “individual measurement values in the comparison pattern”. Claim 1 line 8 recites: “c) selecting a comparison pattern from the glucose concentration values”. As such, the comparison pattern is related to glucose concentration values and not to individual measurement values. None of claims 1 or 8 recite that the “glucose concentration values” pertain or, are equivalent to “individual measurement values”. The lack of antecedent basis renders the claim indefinite as to what is being differentiated to define the function that defines the correspondence. Clarification is requested.
For examination purposes prior art teaching or suggesting a comparison pattern and the comparison of blood glucose concentration values with previous and current hyperglycemic and hypoglycemic incidence will be considered as meeting the claimed limitation.
Claim 13 recites: “The method according to claim 1, wherein the second pattern comprises a current pattern of glucose concentration values for a current time interval”.
The claim is unclear because there is no recitation that a “second pattern” is determined or identified. Claim 13 depends from claim 1. As explained in the claim interpretation section above, the recitation of “.....to identify a second pattern of the glucose concentration values that is similar to the comparison pattern” in claim 1 lines 9-10 is directed to an intended outcome of using pattern claim 1 lines 5-7 should be amended to positively recite a step of identifying a second pattern. See the suggestion provided in the claim interpretation section above. Clarification is requested.
For examination purposes prior art teaching or suggesting patterns indicative of hypoglycemia, hyperglycemia, or excessive blood glucose variability by time of day, by day in a week, both by time of day and day of week, or at different time intervals will be considered as meeting the claimed limitation.
Claim 17 recites: “The method of claim 1, wherein the data reduction in step b) comprises using an audio compression algorithm”.
The recitation that the “data reduction” comprises “using” an audio compression algorithm is unclear because data reduction is a process that reduces the volume of data. Claim 1 lines 5-7, from which claim 17 depends, recites: “b) using data reduction to generate a reduced measurement data record from the measurement data record, wherein the reduced measurement data record is used in at least one of step c) and step d)”. Since the recitation of “to generate a reduced measurement data record from the measurement data record, wherein the reduced measurement data record is used in at least one of step c) and step d)” is an intended outcome and does not limit the scope of the claim (see claim interpretation section above), the broadest most reasonable interpretation of claim 17 is that it requires using data reduction wherein the data reduction comprises using an audio compression algorithm.  A process cannot “use” an audio compression algorithm. A data reduction algorithm may be used as part of a data reduction process or, a data reduction algorithm may be applied during a data reduction process. The Applicant is asked to clarify whether the claim requires an additional step of using an audio compression algorithm or, whether the claim requires reducing data using an audio compression algorithm. Clarification is requested.
For examination purposes prior art teaching or suggesting reducing or compressing data using an algorithm will be interpreted as meeting the claimed limitations.
Claim 19 recites: “The method of claim 1, wherein the data reduction in step b) comprises transformation into the frequency domain”.
The recitation that data reduction comprises “transformation” into the frequency domain is unclear as to what is being transformed into the frequency domain. Claim 19 depends from claim 1. Claim 1 lines 5-7 recites: “.....b) using data reduction to generate a reduced measurement data record from the measurement data record, wherein the reduced measurement data record is used in at least one of step c) and step d)”. The Applicant is asked to clarify whether the claim requires that the data reduction used in step b) comprise transforming the data of the measurement data record into the frequency domain to generate the reduced measurement data record or, whether the claim requires using a transformation into the frequency domain as the data reduction step or, using a transformation into the frequency domain in combination with a data reduction step. Clarification is requested.
For examination purposes prior art teaching or suggesting compressing or reducing data will be interpreted as meeting the claimed limitation.
Claim 20 recites: “The method of claim 1, wherein the data reduction in step b) comprises an entropy optimization or maximization”.
The recitation that data reduction comprises entropy optimization or maximization is unclear as to what is being optimized or maximized. Claim 19 depends from claim 1. Claim 1 lines 5-7 recites: “.....b) using data reduction to generate a reduced measurement data record from the measurement data record, wherein the reduced measurement data record is used in at least one of step c) and step d)”. There is no recitation in the claim that the entropy of the measurement data record or, of any other data is being calculated and therefore, the claim is unclear as to what is being maximized or optimized. Clarification is requested.
For examination purposes prior art teaching or suggesting compressing or reducing data will be interpreted as meeting the claimed limitation.
Claim 26 recites: “The method of claim 1, wherein the pattern recognition in step d) comprises using a distance metric”.
The recitation that the pattern recognition comprises using a distance metric without setting forth what the distance metric pertains to is unclear. Claim 1 lines 9-10, from which claim 26 depends, recites “using pattern recognition to identify a second pattern of the glucose concentration values that is similar to the comparison pattern”. Since the recitation of “to identify a second pattern of the glucose concentration values that is similar to the comparison pattern” is directed to an intended outcome  (see claim interpretation section above), the broadest most reasonable interpretation of claim 26 is that it requires using pattern recognition and that the “use” of pattern recognition comprise “using” a distance metric. Since the claim does not recite what is the data to which the pattern recognition is being applied to and the claim does not recite what is being recognized or identified in the data and, the claim does not recite what the distance metric pertains to or, that a distance metric is calculated the metes and bounds of the claim cannot be ascertained. The Applicant is asked to clarify whether the distance metric is a distance metric between data sets within the comparison pattern or, a distance metric between data sets in the comparison pattern and the second patter or, a distance metric between data vectors of the glucose measurements or, a predefined distance metric. Clarification is requested.
For Examination purposes prior art teaching or suggesting method for recognizing patterns in diabetes related biomarkers including calculating a distance metric amongst clusters or groups of data within a space defined by relevant features will be interpreted as meeting the claimed limitation. 
Claim 27 recites: “The method of claim 26, wherein the pattern recognition in step d) comprises using the Euclidean distance metric and calculating the difference in position of two vectors within the reduced-rank space”.
Firstly, there is lack of antecedent basis in the claim for “the Euclidean distance metric”, for “the difference in position of two vectors” and for “the reduced-rank space”. Claim 27 depends from claim 26 which depends from claim 1. These recitations are not present in claims 26 or 1. Claim 1 lines 9-10 recites: “d) using pattern recognition to identify a second pattern of the glucose concentration values” and claim 26 recites: “wherein the pattern recognition in step d) comprises using a distance metric”. The lack of antecedent basis in the claim renders the claim indefinite as to what is the source of the Euclidean distance metric being “used” in the pattern recognition recited in step d). Secondly, the recitation that the pattern recognition comprises “using an Euclidean distance metric” without setting forth what is the data that the Euclidean distance metric pertains to is unclear. Claim 27 depends from claims 1 and 26. Claim 1 lines 9-10 recites “using pattern recognition to identify a second pattern of the glucose concentration values that is similar to the comparison pattern” and claim 26 recites: “The method of claim 1, wherein the pattern recognition in step d) comprises using a distance metric”.  Since the recitation of “to identify a second pattern of the glucose concentration values that is similar to the comparison pattern” is directed to an intended outcome (see claim interpretation section above), the broadest most reasonable interpretation of claim 27 is that is it requires using pattern recognition, that the “use” of pattern recognition comprises “using” the Euclidean distance metric and, calculating the difference in position of two vectors within the reduced-rank space. Since the claim does not recite what is the data to which the pattern recognition is being applied to and the claim does not recite what is being recognized or identified in the data and, the claim does not recite what the Euclidean distance metric pertains to or, that an Euclidean distance metric is calculated the metes and bounds of the claim cannot be ascertained. The Applicant is asked to clarify whether the Euclidean distance metric is an Euclidean distance metric between data sets within the comparison pattern or, an Euclidean distance metric between data sets in the comparison pattern and data sets of the second pattern or, an Euclidean distance metric between data vectors of the glucose measurements or, an Euclidean distance Thirdly, the Applicant is asked to clarify whether the “two vectors” from which the difference is being calculated pertain to vectors derived from the glucose concentration values or, whether they pertain to vectors derived from the measurement data record or, whether they pertain to vectors derived from comparison pattern or, whether they pertain to vectors derived from the second pattern.  Clarification is requested.
For Examination purposes prior art teaching or suggesting method for recognizing patterns in diabetes related biomarkers including calculating an Euclidean distance amongst clusters or groups of data within a space defined by relevant features will be interpreted as meeting the claimed limitation. 
Claim 29 recites: “The method of claim 26, wherein the pattern recognition in step d) comprises using the Mahalanobis distance.”
Firstly, there is lack of antecedent basis in the claim for “the Mahalanobis distance”. Claim 29 depends from claim 26 which depends from claim 1. These recitations are not present in claim 26 or claim 1. Claim 1 lines 9-10 recites: “d) using pattern recognition to identify a second pattern of the glucose concentration values” and claim 26 recites: “wherein the pattern recognition in step d) comprises using a distance metric”. The lack of antecedent basis in the claim renders the claim indefinite as to what is the source of the Mahalanobis distance “used” in the pattern recognition recited in step d). Secondly, the recitation that the pattern recognition comprises “using the Mahalanobis distance” without setting forth what is the data the Mahalanobis distance pertains to is unclear. Claim 29 depends from claims 1 and 26. Claim 1 lines 9-10 recites “using pattern recognition to identify a second pattern of the glucose concentration values that is similar to the comparison pattern” and claim 26 recites: “The method of claim 1, wherein the pattern recognition in step d) comprises using a distance metric”.  Since the recitation of “to identify a second pattern of the glucose concentration values that is similar to the comparison pattern” is directed to an intended outcome  (see claim interpretation section above), the broadest most reasonable interpretation of claim 29 is that is it requires using pattern recognition, that  Clarification is requested.
For Examination purposes prior art teaching or suggesting method for recognizing patterns in diabetes related biomarkers including calculating an Mahalanobis distance amongst clusters or groups of data within a space defined by relevant features will be interpreted as meeting the claimed limitation. 
In claim 30 there is lack of antecedent basis in the claim for “the future glucose profile”. Claim 1 lines 12 and 15, from which claim 30 depends, recites “a predicted future profile of glucose concentration” and “the predicted future profile”. To obviate this rejection, the following language is suggested:   
“The method of claim 1, further comprising transmitting the predicted future profile to a second device.”
Clarification is requested.
Claims 2-5, 10-12, 14-16, 18, 21-25 and 28 are rejected for depending on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 1-3, 5-16, 19-20 and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234992 to Ray in view of US 2009/0318775 to Michelson. 
Ray teaches a diabetes management method for identifying glycemic and blood glucose variability patterns (Abstract). 
With regard to claim 1, Ray teaches a method for managing glucose levels of a user (Abstract; ¶ 4 and Figures 3A and 3B)
comprising: 
a) acquiring glucose concentration values from a glucose sensor at different measurement times and storing the glucose concentration values in a measurement data record (¶ 4 and 61, Figure 4A).
b) using data reduction to generate a reduced measurement data record from the measurement data record, wherein the reduced measurement data record is used in at least one of step c) and step d) (¶ 46-54; Figure 3A and 3B). Ray teaches reducing the sample size.  
c) selecting a comparison pattern from the glucose concentration values (¶ 2, 46-54; Figure 3A and 3B
d) using pattern recognition to identify a second pattern of the glucose concentration values that is similar to the comparison pattern (¶ 50 and 54).
e) generating a predicted future profile of glucose concentration from the second pattern or the comparison pattern; (¶ 68 and 85) and 
However, Ray does not teach that the method includes f) administering a treatment based upon the predicted future profile (¶ 118).
Michelson teaches a method for predicting the occurrence of a medical condition requiring medical intervention based on the analysis of biomarkers (¶ 19). The medical conditions include diabetes (¶ 133) and the biomarkers include blood glucose (¶ 151). The method includes taking a 
Ray and Michelson are directed to methods for analyzing diabetes related biomarkers (blood glucose).
Thus, Ray and Michelson are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray with Michelson. One would have been motivated to do so and had a reasonable expectation of success in doing so because Ray teaches that during a hyperglycemic state the ideal action is for a user to administer an insulin bolus to cause a switch from the hyperglycemic state to an euglyceminc state (Ray at ¶ 120). The skilled artisan would recognize that modifying Ray’s method to include a step of administering insulin based on the predicted medical outcome would achieve the desired result of switching from the hyperglycemic to the euglycemic state.
With regard to claims 2 and 3, Ray with the provisions by Michelson teaches that the method includes administering insulin. See Michelson at ¶ 130.
With regard to claim 5 and 6, see Ray at ¶ 119-120. Ray teaches comparing blood glucose concentration values obtained at specific time with a threshold and determining whether said blood glucose concertation values are grater or less than a pre-determined threshold (i.e. hyperglycemic and hypoglycemia values).
With regard to claim 7, see Ray at ¶ 119 and 121. Ray teaches determining whether a glucose concentration value is “closer” to a threshold. Ray also teaches storing blood glucose concentration values, including hyperglycemic and hypoglycemic values.
With regard to claims 8-9 and 15-16, see Ray at ¶ 4, 43. Ray teaches that the rule engine includes  a comparative pattern by which blood glucose concentration values are compared with previous and current hyperglycemia and hypoglycemia incidence. Ray also teaches that the patterns 
With regard to claim 10, see Ray at ¶ 9-4, 33, 41. Ray teaches that the system includes a memory device and the method includes storing data. Any type of data can be stored in a memory device.
With regard to claim 11, see Ray at ¶ 58-60.
With regard to claim 12, see Ray at ¶ 42 and 54.
With regard to claim 13, see Ray at ¶ 4. Ray teaches that the patterns generated by the method include patterns indicative of hypoglycemia, hyperglycemia, or excessive blood glucose variability by time of day, by day in a week, both by time of day and day of week, or at different time intervals.
With regard to claim 14, see Ray at ¶ 43 and 44.
With regard to claims 19-20, see Ray at ¶ 46-54; Figure 3A and 3B.
With regard to claim 26, 27, 28 and 29, Ray does not teach that that the pattern recognition in step d) comprises using a distance metric (as in claim 26), that the pattern recognition in step d) comprises using the Euclidean distance metric and calculating the difference in position of two vectors within the reduced-rank space (as in claim 27), modifying the Euclidean distance metric as a function of distortion in the measurement data record (as in claim 28) and that the pattern recognition in step d) comprises using the Mahalanobis distance (as in claim 29).
Michelson however, teaches that the analysis of biomarker patterns includes calculating distance metric including an Euclidean distance and a Mahalanobis distance and, using said distances to determine the position of the subject data with reference to each clinical outcome (¶ 25, 89-93 and 99).
Ray and Michelson are directed to methods for recognizing patterns in diabetes-related blood biomarkers.

It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray with Michelson. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and the Michelson teaches that a distance metric including an Euclidean distance metric and a Mahalonobis metric can be used in methods for recognizing patterns in diabetes-related blood biomarkers. See Michelson at ¶ 89 and 91.
With regard to claim 30, see Ray at ¶ 34.
B. Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234992 to Ray in view of US 2009/0318775 to Michelson as applied to claim 1 above in further view US 2003/0208113 to Mault.
Ray teaches a diabetes management method for identifying glycemic and blood glucose variability patterns (Abstract). With the provisions by Michelson, the method includes administering a treatment based on a predicted medical state. 
However, neither Ray nor Michelson teach that the method includes prompting the user to enter a confirmation into a processor that the treatment has been completed (as in claim 4).
Mault teaches a closed-loop method for blood glucose management (¶ 13 and 15). The method includes administering insulin and suggesting additional medication or physical activity based on model-based predictions of changing blood glucose (¶ 21-22). Mault teaches prompting the user to enter a confirmation pertaining the consumption of planned meals and insulin administration (¶ 22 and 76).
Ray in view of Michelson as modified and Mault are directed to methods for predicting changes in blood glucose and administering a treatment in response.
Thus, Ray as modified and Mault are directed to the same field of endeavor.
prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray with Mault. One would have been motivated to do so and had a reasonable expectation of success in doing so because Ray is explicitly directed to determining if a user has taken a bolus of insulin to decrease the user's glucose concentration from a hyperglycemic state to a hypoglycemic state (see Ray at ¶ 120). The skilled artisan would recognize that prompting the user to confirm that insulin has been administered would enable said determination.
C. Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234992 to Ray in view of US 2009/0318775 to Michelson as applied to claim 1 above in further view US 2009/0089446 to Ebling.
Ray teaches a diabetes management method which includes the steps of acquiring glucose values and using data reduction. The method includes transferring data via a wired or wireless medium to an external device (see Ray at ¶ 33-37). With the provisions by Michelson, the method includes administering a treatment based on a predicted medical state. 
However, neither Ray nor Michelson teach that the data reduction in step b) comprises using an audio compression algorithm (as in claim 17), wherein the audio compression algorithm is lossy (as in claim 18).
Ebling teaches a method for compression of health data including glucose values prior to transmission to an external device. The compression algorithm includes a lossy compression algorithm (¶ 21, 26-27).
Ray in view of Michelson as modified and Ebling are directed to methods that include the compression and transmission of glucose values.
Thus, Ray as modified and Ebling are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray with Ebling. One would have been motivated to do so 
C. Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0234992 to Ray in view of US 2009/0318775 to Michelson as applied to claim 1 above in further view US 2007/0053601 to Talapov.
Ray teaches a method for analyzing blood glucose data comprising a step of using data reduction. With the provisions by Michelson, the method includes administering a treatment based on a predicted medical state. 
However, neither Ray nor Michelson teach that the data reduction in step b) comprises compressing the measurement data record into a reduced-rank space using a transformation matrix (as in claim 21), that the transformation matrix comprises eigenvectors derived from a representative physiological measurement dataset (as in claim 22), that the transformation matrix comprises a subset K of the eigenvectors derived from the representative physiological measurement dataset (as in claim 23), wherein the subset K contains six or less eigenvectors (as in claim 24) and that the subset K contains a sufficient number of eigenvectors to describe up to about 90% of the measurement data record (as in claim 25).
Talapov methods for compressing data (Abstract and ¶ 45). The methods include using a Karhunen-Loeve transformation (KLT) wherein the rows of the transformation matrix of the KLT are eigenvectors of the autocorrelation matrix of the data (¶ 58). For the compression of data, the matrix of values is broken into small blocks and the KLT matrix, which comprises the eigenvectors of the autocorrelation matrix, is further reduced by replacing by zeros the eigenvector corresponding to the 
Ray in view of Michelson as modified and Talapov are directed to methods that include the compression of data.
Thus, Ray as modified and Talapov are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Ray with Talapov. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Talapov teaches that methods for data compression can be modified to include the compression of data into a transformation matrix with a number of associated eigenvectors. See Talapov at ¶ 32-37.

Patent Eligibility
(A) Claims 1-30 as currently amended, appear to be patent eligible under 35 USC 101 for the reasons stated herein. Claim 1 recites the following judicial exceptions:
Abstract ideas as mathematical concepts: using data reduction, using pattern recognition and generating a predicted future profile.
Abstract ideas as mental processes: selecting a comparison pattern.
Laws of Nature: correlating blood glucose values to diabetes.
When multiple judicial exceptions are encompassed in the claims, the Interim Guidance directs to choose one for discussion as the judicial exceptions are treated the same. Regarding the judicial Vanda Pharmaceuticals, is significantly more than the judicial exception and therefore patent eligible under 35 USC 101.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/MARIE ARCHER/              Examiner, Art Unit 1631                                                                                                                                                                                                                                                                                                                                                                               /Lori A. Clow/Primary Examiner, Art Unit 1631